EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brooke W. Quist (Reg. No. 45,030) on August 10, 2022.

The application has been amended as follows:

In the claims:

Claim 22. The method of claim 1, wherein [[the]] a sample is a sputum specimen, blood specimen, or biopsy material specimen.








DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on June 8, 2022 has been entered and made of record.

Reasons for Allowance
Claims 1-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest, inter alia, the detection of malignancy associated change (MAC) in 3D images of cells by producing feature data when measuring a plurality of different structural biosignatures for each cell from the 3D cell image, using the feature data and ground truth to supervise development of a target cell classifier to identify a target cell, collecting, using the target cell classifier, target cells in normal cases and biopsy confirmed cancer cases, identifying clusters of target cells within the normal cases and biopsy confirmed cancer cases, developing discriminant features between cell clusters to produce MACs cell classifiers, and supervising machine learning of a classifier based on the MACs cell classifiers and ground truth based on cancer/normal case status to create a malignancy-associated change classifier case level result, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Drawings
With respect to the drawings, Applicant has amended the specification in order to include reference numeral “514”.  Therefore, the objection has been withdrawn.

Claim Objections
With respect to claims 1, 5 and 16, Applicant has amended the claims in order to correct for minor informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-17, Applicant’s arguments (Remarks dated June 8, 2022, pages 9-11) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


8/10/2022